TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 12, 2014



                                      NO. 03-13-00732-CV


                                  Sandra Archibald, Appellant

                                                 v.

                                    George Colvin, Appellee




       APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
    BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
 VACATED AND REMANDED ON JOINT MOTION -- OPINION BY JUSTICE ROSE




This is an appeal from the order signed by the trial court on August 8, 2013. The parties have

filed a motion to remand, and having considered the motion, the Court agrees that the motion

should be granted.     Therefore, the Court grants the motion; vacates the judgment without

reference to the merits, and remands the cause to the trial court for rendition of an order in

accordance with the parties’ agreement. Each party shall pay the costs of the appeal incurred by

that party, both in this Court and the court below.